Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Howell W. Woltz appeals the district court’s order dismissing his civil complaint, which was filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), for failure to exhaust his available administrative remedies. We have reviewed the record and conclude the district court did not err in reaching this dispositive conclusion. Accordingly, we affirm for the reasons stated by the district court. See Woltz v. Nash, No. 5:11-cv-00058, 2012 WL 314173 (S.D.W.Va. Feb. 1, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.